          Case 2:10-cr-00336-RAJ Document 79-7 Filed 04/19/19 Page 1 of 2



April 18, 2019

The Honorable Richard A. Jones
700 Stewart St.
Seattle, WA. 98101



I’ve known Colton for a few years now. I first met him when he came to work at my company.
Overtime we became friends and eventually when he desired moving, he moved into my house
where I have a large house with unused rooms. We’ve now lived together for about two years.
His primary motivation in almost every action he takes is to position himself to pay off his
restitution. This is why he first came to work with my company and why he now lives with me.
When Colton moved in his other options for places to all involved him moving further away from
the city. This was a concern for him as he saw it as a hinderance to him being able to earn
income to work towards paying his restitution.

I’ve known of Colton for many years prior to actually knowing him and I remember many of news
stories surrounding his actions and court proceedings. In the time that I’ve gotten to know
Colton I’ve found a sort of comical irony in vast differences between the persona of the Barefoot
Bandit and the reality of the person who is Colton Harris Moore. The Barefoot Bandit: Outlaw
bad boy who doesn’t fit social conformity vs Colton Harris Moore: goody two-shoe boyscout.
Often people I hear people in the media and in real life comment about what an intelligent,
motivated person Colton is. Though these are definitely words I would us to describe Colton,
that is not how I see him. The man Colton is today is one who makes his decisions based on his
positive moral compass. Colton is a great person, friend and neighbor. He doesn’t have much at
this point in his life but that never discourages him or keeps him from helping people out. He
regular visits with our elderly neighbor, helps her with her groceries. He is actively part of the
community in our neighborhood and helps keep watch over the safety of his neighbors. Colton
is one of the most ethical people I’ve come across. He never tells a person “no” when they are
in need. The actions of his youth in no way represent the person he is today. Simply put the boy
known as the Barefoot Bandit no longer exists.

Colton is working constantly to get his life on a track that he can be proud of. It is frequently a
topic of conversation between us. He wants nothing more to pay off his restitution, and be able
to move forward with his life in a positive direction. Colton wants to be known for his positive
contributions of his future goals and not the choices of his past. Colton is not a risk to society,
he’s an active member as part of society. He is not someone who needs to be rehabilitated. He
has learned from his negative choices and turned them into positive motivations. Colton being
on parole is of no use to Colton, nor is it to society or the courts. It is however a hinderance to
him being able to earn income. The limited travel options and restriction that being on parole
present to him have interfered with potential income opportunities in the past that would have
allowed him to pay off more. Colton has demonstrated that he is a law abiding citizen. He has
never violated the terms of his parole. For someone with a record as long as his, this simply is
         Case 2:10-cr-00336-RAJ Document 79-7 Filed 04/19/19 Page 2 of 2



not the norm. He is a positive role model and it is my opinion that it is in the best interest of all
parties that the remainder of Colton’s parole be ended.

Thanks you,
Tim Larson
tim@pecadobueno.com
206253-327-0808
